DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on September 29th, 2021.
Claims 1, 5, 8, 11, 15 and 18 are amended.
Claims 1 – 20 are pending in current application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation regarding, “others of than two virtual obstacle boundaries” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor…configured to”, in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, 11 and 15 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  It is also noted that dependent claims based upon the rejected claims are also rejected based upon the dependency..

Regarding claims 1 and 11, applicant recited claim limitation regarding, “another subregion of the at least two sub-regions” does not distinctly set regarding what or which another subregion that applicant’s is distinctly referring for more than/at least two subregions, as to which subregion is the subregion among a plurality subregion that ought to be set forth distinctly and particularly regards applicant’s invention.  Appropriate further clarification is required.

Regarding claims 5 and 15, applicant recited claim limitation regarding, “others of the more than two virtual obstacle boundaries” does not distinctly set regarding what exactly the phrase “others of the more than two virtual obstacle boundaries” that applicant’s is distinctly referring for more than/at least two boundaries, as to what or which the terms, “others” is distinctly referring among a plurality boundaries that ought to be set forth distinctly and particularly regards applicant’s invention.  Appropriate further clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Myeong et al (US Pat Pub No.2009/0182464) in view of Ordonez et al (The virtual wall approach to limit cycle avoidance for unmanned ground vehicles, Robotics and Autonomous Systems 56, 2008, P. 645 – P.657).

Regarding claims 1 and 11, Myeong et al shows method for controlling a robot movement comprising:
with a sensor acquiring position information of two adjacent obstacles located on two sides of a robot along a moving direction of the robot or a direction perpendicular to the moving direction (See least Para 0043 and 0044 for obstacle sensing unit 130 used to sensing obstacle in adjacent located on two side of robot also shown on Figure 9B along the moving direction of 310 in two side also on Para 0070 for two discrete regions partition using virtual door 351 by creating navigation grid map also shown on Figure 10 and 11a);
calculating distance between the two adjacent obstacles while the robot moves by a means of row by row or column by column (See at least Para 0041 for absolute/reloutative position and distance to be calculated using capture area image for obstacle/wall while traveling in row by row/column by column also shown on Figure 11A);
two adjacent obstacles are both located on a same straight line perpendicular or coinciding with the moving direction of the robot (See at least Figure 9A for two adjacent obstacles are both locate on the straight line connected by virtual door and Para 0070);
determining whether the distance between the two adjacent obstacles is less than or equal to a first preset distance (See at least Para 0060 for two sides of the room door as basis for two adjacent obstacles that is used to compare whether the passage for the robot corresponding to half size of the room door as the first preset distance on Para 0066);
defining a virtual obstacle boundary between the two adjacent obstacles when the distance between the two adjacent obstacles is less than or equal to the first preset distance (See at least Para 0060 for two sides of the room door as basis for two adjacent obstacles that is used to compare whether the passage for the robot corresponding to half size of the room door as the first preset distance on Para 0065, if the distance between two obstacle is smaller then the preset distance/half of the door size then create virtual barrier); 
controlling moving paths of the robot based on the virtual obstacle boundary (See at least figure 11a for the robot operation path after the the boundary 352 set);
dividing a to be operated region into at least two sub regions using the virtual obstacle boundary (See at least figure 11 for the robot operating region 373 as one of the sub regions of overall region divided);
controlling the robot to be traversed to be operated grids and unknown grids within one of the at least two sub regions (See at least Para 0076 and 0077 for robot operating path to be set with respect to each sub region where the shape of the sub region is undetermined stated on Para 0077 as composed by unknown grids) then open the virtual obstacle boundary (See at least Para 0095 for robot moving to the next region by creating an optimal path opening without the virtual obstacle boundary), controlling the robot to traverse to be operated grids and unknown grids of the another sub region of the at least two sub regions (See at least Para 0095 for robot moving to the next region by creating an optimal path opening without the virtual obstacle boundary); 
Ordonez et al further shows the process of deleting the virtual obstacle boundary (See at least Page 649 for retraction from the deadlock enclosure/virtual boundary for the obstacle information being removed with overlapping area 1 by boundary line projection shown on Figure 8 and 10).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to implementing a virtual boundary deleting process as taught by Ordonez et al, for the virtual boundary setting and path planning of Myeong, as for the changing environment remapping instance, also discussed on Myeong, Para 0089, Step 410. 

Regarding claims 8 and 18, Ordonez et al further shows acquiring a virtual map of a to-be-operated region for the robot (See at least figure 8 for virtual map), the virtual map is divided into a plurality of grids in an array (See at least figure 8 to be divided into grids of arrays); 
 detecting status of grids adjacent to the robot located grid along the moving direction (See at last Figures 11 and 12 for fusion map with status of each grid is indicated), marking the status of the grids on the virtual map (See at last Figures 11 and 12 for fusion map with status of each grid is indicated on the virtual map grid), a grid passed by the robot marked as an operated grid ( See at least figure 145 for robot position x with enclosed opening indicated by 1 as obstacle grid passed by robot as operated grid); a grid detected to have an obstacle is marked as an obstacle grid (See at least figure 14 for enclosed area grids forming the virtual wall as the obstacle grid),  a grid detected to be obstacle free and is not passed by the robot marked as a to-be-operated grid (See at least figure 10 for grids outside the bounding region as the obstacle free and not passed by robot as to be operated), a grid not passed by the robot not detected is marked as an unknown grid (See at least figure 14 for the grid marked as 0 ).
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal in consideration of multiple region as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing less correlated region, as discussed by Ordonez, as for the mobile robot of Myeong. 

Regarding claims 9 and 19, Ordonez et al further shows acquiring the two adjacent obstacle grids located on parallel of the robot along the moving direction ( See at least figure 13 for two adjacent obstacle grids along the robot moving direction along with virtual wall distance calculation on figure 15 ) , and calculating the distance between the two adjacent obstacle grids based on position information of the two adjacent obstacle grids on the virtual map (See at least figure 6 for distance l  and robot width based on the grid map shown on figure 8).
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal in consideration of multiple region as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing less correlated region, as discussed by Ordonez, as for the mobile robot of Myeong. 


Claims 2 – 5, 7, 10, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myeong et al (US Pat Pub No.2009/0182464) in view of Ordonez et al (The virtual wall approach to limit cycle avoidance for unmanned ground vehicles, Robotics and Autonomous Systems 56, 2008, P. 645 – P.657) and further in view of Qu et al (The Investigation of the Obstacle Avoidance for Mobile Robot Based on Polar Coordinates Vector Method, 2013 IEEE International Conference on Mechatronics and Automation, Aug 4 – Aug 7. P. 1129 - 1134).

Regarding claims 2 and 12, Qu et al shows along the robot moving direction or the direction perpendicular to the moving direction (See at least Figure 2 for obstacle located at perpendicular to the robot moving direction ), acquiring position information of a first obstacle located on side of the robot and position information of a second obstacle located on another side of the robot (See at least figure 4 for positional information of za 1 – za3 being obtained), regions between the first and the second obstacle is obstacle free ( See at least figure 1 for for free region between first and second obstacle).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide a positional information, as taught by Qu et al, for the robot navigation of Myeong modified, in order to provide accurate positional navigation information, as desired by Myeong modified.

Regarding claims 3 and 13, Qu et al shows the robot subsequently moves to reach the virtual obstacle boundary (See at least Page 1132 for mobile robot dynamics encounter the obstacles and merge processing with obstacle on Section V), controlling the robot to move by defining obstacles located at the virtual obstacle boundary (See at least Page 1132 for mobile robot dynamics encounter the obstacles and merge processing with obstacle on Section V).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide a positional information, as taught by Qu et al, for the robot navigation of Myeong modified, in order to provide accurate positional navigation information, as desired by Myeong modified.

Regarding claims 4 and 14, Qu et al shows controlling the robot to continue moving so that (Intended Use; See at least Page 1132 for Section V. for in the course of robot movement) the robot moves out of grids between the two adjacent obstacle grids (See at least Page 1129 for the selection of n should follow the principle that every grid is mapped by at least one vector line), and then the virtual obstacle boundary is defined between the two adjacent obstacles (See at least Page 1131 for moving path based on if the virtual boundary to be set as the delta_di between obstacles smaller or larger then the preset distance L).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide a positional information, as taught by Qu et al, for the robot navigation of Myeong modified, in order to provide accurate positional navigation information, as desired by Myeong modified.

Regarding claims 5 and 15, Ordonez et al shows whether the distance between two boundaries less than a second preset distance (See at least figure 6 for distance between two boundaries as l with respect to second preset distance as robot width also on Page 648) and virtual obstacle boundary defined is selected to be deleted when the distance is less than the second present distance with the overlapping area is shown (See at least Page 649 for retraction from the deadlock enclosure/virtual boundary for the obstacle information being removed with overlapping area 1 by boundary line projection shown on Figure 8 and 10);
the more than two virtual obstacle boundaries are defined at different time points (See Section 3.2.2, Page 648, Obstacle field mapping for obstacle seen by robot at the number of times for darker cells represents obstacles scanned more times implementing 3.2.1 limit cycle detection; see also figure 13 for obstacle boundaries created implemented by obstacle field mapping in section 3.2.2); 
one of the more than two virtual obstacle boundaries which is defined at a time before defining others of the more than two virtual obstacle boundaries (See Section 3.2.2, Page 648, Obstacle field mapping for obstacle seen by robot at the number of times for darker cells represents obstacles scanned more times implementing 3.2.1 limit cycle detection; see also figure 13 for obstacle boundaries created implemented by obstacle field mapping in section 3.2.2);
 Qu et al further shows determining the distance between the two virtual obstacle boundaries along first direction or a second direction perpendicular to the first direction when more than two virtual obstacle boundaries are defined (See at least Page 1131 for delta di 2 and delta_di 3 as virtual obstacle boundary connected between two obstacles by delta di),
 whether projections of the boundaries along a direction other than the direction used for calculating the distance have an overlapping area is shown (See at least Page 1131 for the delta di 1/2/3 have different projection directional angle alpha, beta and delta with respect to each obstacle with common overlapping area enclosed by delta di 1/2/3 shown on figure 4);
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal means as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing obstacle smaller than threshold, as both discussed by Qu and Ordonez, as for the mobile robot of Qu and Ordonez. 

Regarding claims 7 and 17, Ordonez et al further shows dividing the to-be-operated region into two sub-regions using the virtual obstacle boundaries (See at least figure 10 for two sub regions including the bounding box region and unconsidered regions also on Page 649 for multiple connected regions 1, 2, 3 and 4); controlling the robot to traverse the to-be-operated grids and the unknown grids within one of the sub-regions (See at least figure 10 for the bounding box region as creating virtual wall and unconsidered regions also on Page 649 for multiple connected regions 1, 2, 3 and 4), 
then deleting the virtual obstacle boundary (See at least figure 15 for creating virtual wall based on waypoint AB of robot coordinate location in each limit cycle where the virtual obstacle boundary to be delete based on the the equation 2 and 3 on Page 651 for creating AB point location on coordinate, creating virtual obstacle boundary on each cycle shown on figure 13),
 controlling the robot to traverse the to-be-operated grids and the unknown grids of another sub-region (See at least figure 13 for the virtual wall to be created in different sub region using waypoint toward unknown grid on Page 650 ).
It would have been obvious for one of ordinary skill in the art, to provide obstacle cell removal in consideration of multiple region as taught by by Ordonez et al as the time of invention, in order to create efficient navigation routing bypassing less correlated region, as discussed by Ordonez, as for the mobile robot of Myeong modified. 

Regarding claims 10 and 20, Qu et al shows boundary is defined between the two adjacent obstacle when the distance between the two adjacent obstacle grid is less than to the first preset distance (See at least Page 113 for each delta_di 1/2/3 being compared with threshold preset distance L  for boundary purpose);
Ordonez et al shows determining whether the to-be-operated grid is located adjacent to side of a grid between the two adjacent grids and communicates with the unknown grid (See at least figure 10 for grids outside the bounding region as grid 1 as to be operated adjacent to grids to left and right as two adjacent grids further adjacent to unknown grid 0);
the virtual obstacle boundary is defined between the two adjacent obstacle (See at least figure 14 virtual wall placement decided by bounding box on Page 650 for each obstacle grid), the to-be-operated grid is located adjacent to side of a grid between the two adjacent grids and communicates with the unknown grid (See at least figure 10 for grids outside the bounding region as grid 1 as to be operated adjacent to grids to left and right as two adjacent grids further adjacent to unknown grid 0).



Response to Arguments
In response to applicant’s remark that Qu in view of Ordonez does not shows applicant recited claim limitation; however, applicant’s attention is now directed to page 7 above where applicant newly recited claim limitation has now been addressed under Williams et al, US Pat Pub No. 2016/0297072
In this instant case, applicant’s remark states the main focus of Qu directs to selection of Path and the focus of Ordonez point to planning the walking path but does not direct to the main inventive point of applicant’s invention for building a virtual wall and dividing the moving area;
however, applicant’s attention is now directed to further supplied Myeong et al, US Pat Pub No. 20090182464 discussed applicant’s invention.  In this instant case, Myeong et al discussed the utilization of virtual door/wall for creating cleaning area partition that can be seen on figure 5B in divided grid partition along with virtual door/wall for area dividing on figure 11A using the virtual door 352 utilized for robot operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al, US Pat Pub N 2016/0297072, vacuum robot, navigation grid map, virtual boundary partition for different region, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666